STEWART, Judge
(dissenting).
I would sustain the judgment.
Where the sufficiency of the evidence to sustain a conviction is questioned “. we accept as true all evidence in the record tending to prove the defendant guilty, whether such evidence is circumstantial or direct in nature, together with all favorable inferences that can reasonably be drawn therefrom, (citations omitted) It is not the function of this court to weigh the evidence; our review is limited to determining whether there was sufficient evidence from which reasonable persons could have found defendant guilty as charged.” State v. Johnson, 510 S.W.2d 485, 487 (Mo.App.1974).
With this criteria in mind the jury could reasonably have found the facts as follows. About 2:00 p. m. on June 16, 1973 Michael Turner, age 14, was walking west on the north sidewalk of Brantner St. From the photographs we ascertain that Brantner St. is a one way three lane street. Defendant, A. G. Talbert was driving east toward Michael at a very slow rate of speed, about 5 m. p. h. in the middle of the street. As he approached Michael he slowed further and as he was passing Michael defendant mumbled something. Michael turned his head toward the automobile and saw the defendant bring up his right arm. Defendant had a black object in his hand.
Though not of great significance there is some indication that Michael saw the defendant stick his hand out of the car with the black object in his hand.1 As Michael turned his head back toward the west he heard a shot, felt a sting in his back and fell to the ground with a bullet wound of his back. When Michael fell the defendant’s car was stopped in the middle of the street, as estimated by counsel, about 10 to 15 ft. from Michael. Defendant looked back at Michael then he drove the car to his mother’s house which is about 25 to 50 ft. east of the place where Michael was shot. The entrance to the house is within a few feet of the sidewalk. He then got out of the car and went into his mother’s house.
Jerry Perkins was seated on the front steps of a house across the street from where Michael was shot. Mr. Perkins heard a shot. The shot came from the direction of the defendant’s ear. He saw Michael fall to the sidewalk and ran to Michael who told him, “A. G. shot me.”
Michael suffered a gun shot wound of the left side of his back at the thoracic level. The bullet lodged in the upper right quadrant of the abdomen in the superior surface of the liver.
The police responded to the scene and remained with Michael for about 10 minutes then they went to defendant’s house and took defendant into custody. Defendant’s speech was slurred and there was a strong odor of alcohol on his breath. There were no weapons on defendant at the time *62he was taken into custody and none were ever located.
Michael did suffer a gun shot wound on the street. The only issue is whether the jury could reasonably find that defendant fired the shot. I feel that from the evidence set out above the jury could conclude beyond a reasonable doubt that defendant shot Michael Turner.
The only point raised by defendant which is pertinent to our discussion is that “The trial court erred in overruling the defendant’s motion for a verdict of acquittal and motion for a new trial because the guilty verdict was contrary to the weight of the evidence in that four witnesses directly contradicted the testimony of the victim and there was no direct evidence by any witness that the defendant shot Michael Turner or was in possession of a gun on the day in question.”
The testimony of defendant is the only testimony which can be said to be in conflict with that of the victim. The other witnesses merely testified that they did not see defendant with a gun. It does not necessarily follow that he did not have a gun. In any case it was for the jury in the first instance to resolve any conflicts in testimony and to determine the credibility of the witnesses. The trial court may consider the weight of the evidence when ruling on the motion for new trial but it is not a matter for review by an appellate court. State v. Talbert, 454 S.W.2d 1[6] (Mo.1970). Nor is it necessary that an eyewitness actually see the shooting where the circumstances warrant such finding. State v. Styles, 476 S.W.2d 591 (Mo.1972). Michael did see defendant with a black object in his hand. A shot followed immediately afterward. The shot came from the direction of the car. While Michael did not positively identify the object as a gun the jury could reasonably conclude that it was a gun. Irrespective of defendant’s degree of marksmanship a bullet did strike Michael. The bullet entered the body at a point which would be exposed to a shot from the car; the left side of the back and it moved down and to the right to lodge just above the liver in the upper right quadrant of the abdomen, an angle indicated by the relative position of the car and the victim.
Defendant testified that he had no gun and that he did not shoot Michael. He also testified that he heard no shot fired. The latter statement could have made him more suspect to a jury because there was a shot fired in close proximity to the defendant. Defendant had sufficient time to dispose of the gun. It is obvious the jury did not believe his testimony. The only other persons who testified on behalf of the defendant were members of his mother’s household. They merely testified that they did not see a gun in defendant’s possession.
For the reasons set out herein I would affirm the judgment of the trial court.

, There was no objection to the following in direct examination of Michael:
“Q. How far down did he go, Michael, before he stopped this car from where he was when you saw him stick his hand out the car?
A. About from here to that brown chair— to that brown chair right there (indicating).”
Defendant in final argument stated: “Now, Michael says that Arthur stopped and said something to him; he couldn’t understand what it was. He stopped the car. He was about from that chair to the chair over there away from him (indicating), ten or fifteen feet. Stopped the car, pointed something out the window.”